DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/24/2021 has been entered. Claims 1 and 3-5 are pending in the application. Claim 5 is newly added by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki et al.  (US PGPub 2006/0090736), hereinafter “Nishiwaki”.
	Regarding claim 1, Nishiwaki discloses a gasoline direct injection rail, comprising:
a rail body (1) (¶[0036]); and
an inlet (31) connected to an end of the rail body (See Fig. 1; ¶¶[0038],[0056] – as seen in Fig. 1, at least the rightmost element 31 is at the right transverse end of rail body 1, further each element 31 is position at the outermost radial end of rail body 1), wherein
the inlet has a fuel flow passage (46) and an insertion part (32a) inserted into the rail body (¶[0064],[0067]),

an orifice hole (35a) having a diameter smaller than a diameter of the fuel flow passage is formed to penetrate a center of the orifice (See Fig. 1; ¶[0070]),
the orifice hole is provided on the same plane as the distal end surface of the insertion part (¶[0063])
the insertion part of the inlet has a hollow part (43) (¶[0063]), and
the hollow part is positioned between the fuel flow passage and the orifice See Fig. 1).

Regarding claim 3, Nishiwaki discloses the orifice is integrally provided in the insertion part of the inlet (¶[0035]).

Regarding claim 4, Nishiwaki discloses the orifice is provided as a component separate from the inlet and the rail body (¶¶[0058],[0063]).

Regarding claim 5, Nishiwaki discloses an engagement step (24) is provided on an inner circumference of the rail body (¶[0063]), and
the orifice and the orifice hole are provided between the engagement step and an opening of the inlet (See Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747